Case 2:15-cr-00390-MCA Document 131 Filed 07/24/19 Page 1 of 2 PageID: 998




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA                                   Hon. Madeline Cox Arleo, U.S,D.J.

       V.                                                  Crim. No. 15-390 (MCA)

ARKADIY DUBOVOY                                            ORDER MODIFYING
                                                           CONDITIONS OF RELEASE


       This matter having come before the Court upon the joint application of the defendant

Arkadiy Dubovoy, by Critchley, Kinum & DeNoia, LLC (Michael Critchley, Sr., Esq.

appearing), and the United States of America (Craig Carpenito, United States Attorney, by

Daniel Shapiro, Assistant United States Attorney, appearing) to modify the conditions of release

on bail for defendant Arkadiy Dubovoy, to which Pretrial Services consents, and for other good

cause shown,

       IT IS on this   Zf July 2019,
       ORDERED that defendant Arkadiy Dubovoy’s conditions of release on bail be modified

as follows:

        1. The Agreement to Forfeit Property as to Arkadiy Dubovoy, as set forth and filed on

February 18, 2016, Dckt. 39, Schedule A, No.7(618 Oleander Way, Canton, GA 30114) and

Dckt. 47, is hereby rescinded and voided, and any claim, lien, mortgage, or other encumbrance

the United States of America had on the property set forth in Dckt. 39, Schedule A, No. 7 and

Dckt. 47 in conjunction with the above-captioned matter is hereby released.
Case 2:15-cr-00390-MCA Document 131 Filed 07/24/19 Page 2 of 2 PageID: 999




       2. Except for the above modifications, all other conditions of release as set forth in

Court’s February 18, 2016 Order, Dckt. 39, October 6,2016 Order, Dckt. 98, February 14, 2017

Order, Dckt. 107, and July 5,2017 Order, Dckt. 111, remain in full force and effect.




                                                             Honorable Madelinetox A
                                                             United States District Judge

Dated: July       ,2019

Consented to as to
Form and Entry


              c
Daniel Sha’piw)
Assistant U.S. Attorney


s/Michael Critchley
Michael Critchley, Sr., Esq.
Counsel for Defendant Arkadiy Dubovoy

   —    /

Dathel Mime
U.S. Pretrial Services Offier
